     Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 1 of 17




4462772v.1
                                                                        Index 010
                                                     Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 2 of 17

                                                                      2019-77586 / Court: 333
CertifiedDocumentNumber:87751185-Page1of15




                                                                                                                        Index 011
CertifiedDocumentNumber:87751185-Page2of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 3 of 17




                                                                                                                        Index 012
CertifiedDocumentNumber:87751185-Page3of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 4 of 17




                                                                                                                        Index 013
CertifiedDocumentNumber:87751185-Page4of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 5 of 17




                                                                                                                        Index 014
CertifiedDocumentNumber:87751185-Page5of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 6 of 17




                                                                                                                        Index 015
CertifiedDocumentNumber:87751185-Page6of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 7 of 17




                                                                                                                        Index 016
CertifiedDocumentNumber:87751185-Page7of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 8 of 17




                                                                                                                        Index 017
CertifiedDocumentNumber:87751185-Page8of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 9 of 17




                                                                                                                        Index 018
CertifiedDocumentNumber:87751185-Page9of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 10 of 17




                                                                                                                         Index 019
CertifiedDocumentNumber:87751185-Page10of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 11 of 17




                                                                                                                          Index 020
CertifiedDocumentNumber:87751185-Page11of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 12 of 17




                                                                                                                          Index 021
CertifiedDocumentNumber:87751185-Page12of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 13 of 17




                                                                                                                          Index 022
CertifiedDocumentNumber:87751185-Page13of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 14 of 17




                                                                                                                          Index 023
CertifiedDocumentNumber:87751185-Page14of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 15 of 17




                                                                                                                          Index 024
CertifiedDocumentNumber:87751185-Page15of15   Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 16 of 17




                                                                                                                          Index 025
              Case 4:19-cv-04647 Document 1-5 Filed on 11/26/19 in TXSD Page 17 of 17




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 25, 2019


     Certified Document Number:        87751185 Total Pages: 15




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

                                                                                                  Index 026
